Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-20-00527-CV

                                     IN RE Stephanie AUBUCHON

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Irene Rios, Justice

Delivered and Filed: November 25, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 29, 2020, relator filed a petition for writ of mandamus. The real party in interest

filed a response, to which relator replied. After considering the petition, response, reply, and the

record, this court concludes relator is not entitled to the relief sought. Accordingly, the petition for

writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                        PER CURIAM




1
  This proceeding arises out of Cause No. 2018-CI-06126, styled In the Interest of L.C.M. and M.J.M., Children,
pending in the 37th Judicial District Court, Bexar County, Texas. The Honorable Michael Mery signed the temporary
orders at issue in this original proceeding.